McKinney, J.:
The petition for, cetiorari does not show a sufficient cause for not appealing ; but this is nota case where that is ma-*68fcorial, as the judgment of the Justice of the Peace is void, and not merely erroneous. The justice had no power to render a judgment for money. It should have ordered the pork to be delivered up for sale. The writ of garnishment as used in Tennessee was unknown to the common law. The Circuit Judge properly quashed the judgmental.(1) Judgment affirmed.

 A void judgment is the same as no judgment at all, and all who aot under it are trespassers. Sherrell v. Goodrum, 3 Humph. 431; Andrews v. State, 2 Sneed, 550, 552.
And process issued upon it may be superceded and quashed. Mabry v. State, 9 Yerg. 207, 208.
And it may be appealed from. Trousdale v. Donnell, 4 Humph. 273.
And a writ of error lies to it. Martin Ex parte, 5 Yerg. 456.
And the Supreme Court will not reverse it, but will quash any process issued to enforce it. Bartlett v. Wilkenson, Infra; Andrews v. State, ubi supra.
But the Court rendering such a judgment cannot reverse it at a subsequent term. Id. Andrews v. State, ubi supra; But see Hopkins v. Godbehire, 2 Yerg. 241.
A void judgment may be enjoined. Coles v. Anderson, 8 Humph. 489;
Bell v. Williams, 1 Head, 229; Ridgeway v. Bank of Tenn., 11 Humph. 523. But unless void on its face, a judgment or decree cannot be attacked collaterally.
Hall v. Heffly, 6 Humph. 444; Thacker v. Chambers, 5 Humph. 313; Brittain v. Cowen, 6 Humph. 319
Judgments rendered during the civil war are valid. Parks v. Jones, 2 Cold. 172.
The judgements of courts established by the U. S. military authorities in the insurrectionary districts during the late war are valid. Hefferman v. Porter, 6 Cold. 391.